                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
------------------------------------------------------------ X   DATE FILED: 12/12/2019
UNITED STATES OF AMERICA                                     :
                                                             :       19-CR-571 (VEC)
                -against-                                    :
                                                             :             ORDER
JOHN LAMBERT,                                                :
a/k/a “Eric Pope,”                                           :
                                               Defendant. :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a sentencing hearing is currently scheduled for December 18, 2019;

        WHEREAS non-party Centra Tech, Inc. (“Centra Tech”) contends that it is a victim of

Defendant’s crime, pursuant to Rule 60 of the Federal Rules of Criminal Procedure, the Crime

Victim’s Rights Act, and the Mandatory Victim Restitution Act, Dkt. 21 at 1;

        WHEREAS Centra Tech has moved to be heard at the sentencing hearing and to receive

restitution, Dkt. 21 at 1;

        WHEREAS the Government opposes Centra Tech’s motion and argues that Centra Tech

is not a “victim” because Centra Tech allegedly benefitted from Defendant’s fraud or merely lost

its ill-gotten gains as a result of Defendant’s fraud, Dkt. 26 at 11–13;

        WHEREAS Defendant has not responded to Centra Tech’s motion; and

        WHEREAS the Court cannot determine, without an evidentiary hearing, whether Centra

Tech benefitted from Defendant’s fraud or whether Centra Tech used illegal proceeds to pay for

Defendant’s fraudulent services;

        IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for

December 18, 2019 is adjourned to January 21, 2020, at 11:00 A.M.
       IT IS FURTHER ORDERED that, no later than December 17, 2019, Centra Tech must

file a letter indicating whether it intends to proceed with its motion and participate in an

evidentiary hearing. If Centra Tech does intend to proceed, the Government and Centra Tech

must submit a joint letter, no later than December 20, 2019, with at least three proposed dates on

which the relevant witnesses are available to testify; the proposed dates must be at least one

week in advance of Defendant’s sentencing hearing.

       IT IS FURTHER ORDERED that Defendant must file a letter explaining his opposition,

in any, to Centra Tech’s motion, no later than December 20, 2019. If Defendant opposes the

motion, Centra Tech may file a letter in reply, no later than December 27, 2019.



SO ORDERED.
                                                         _________________________________
Date: December 12, 2019                                        VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                                2 of 2
